Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-2 are pending.
Priority
Instant application 17241835, filed 04/27/2021 claims benefit as follows:

    PNG
    media_image1.png
    66
    425
    media_image1.png
    Greyscale
.
Information Disclosure Statement
All references in the IDS received 4/27/2021 have been considered unless marked with a strikethrough.
Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Lopez-Cabana (“LC”, made of record on the IDS) as evidenced by the article to El-Moselhy (“EM”, made of record on the IDS).
The LC article teaches a method for preparing laminar zinc hydroxide organic-inorganic nanocomposites (a method of synthesis of laminar ZnO/alkylsulfonate nanocomposites comprising zinc hydroxide (page 122 first paragraph; page 126 figure 7, page 128, first and second paragraphs) for use in the fields of catalysis, electrochemistry, and optics for example (120). 

    PNG
    media_image2.png
    219
    586
    media_image2.png
    Greyscale
.
Zinc hydroxide is treated with a surfactant as above to arrive at nanocomposites. These compositions have isolated laminas:

    PNG
    media_image3.png
    199
    566
    media_image3.png
    Greyscale
.
These compounds are capable of the intended use.
The evidentiary reference is brought forward to show that there is an expectation that Zn containing nanocomposites are capable of degradation of methylene blue dye.

Claim Objection
Claim 1 is objected to because of the following informalities:  The claim contains a number in parenthesis as well as the number 1 listed as 001.  Correct to a proper format.  Appropriate correction is required.


Conclusion
	No claims allowed.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622